Citation Nr: 1747998	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-08 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left foot melanoma and resulting left below the knee amputation.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left foot melanoma and resulting left below the knee amputation.

5.  Entitlement to service connection for a bilateral foot disorder other than foot fungus, claimed as metatarsalgia, to include as secondary to service-connected service-connected left foot melanoma and resulting left below the knee amputation.

6.  Entitlement to service connection for foot fungus, claimed as dermatophytosis nail onychomycosis.

7.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

8.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969, from August 1973 to January 1974, and from January 1997 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a bilateral eye disorder and a right knee disorder, and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension are addressed in the decision below.  The reopened and remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at his May 10, 2017, Board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of entitlement to service connection for a bilateral eye disorder. 

2.  Resolving all doubt in favor of the Veteran, his diagnosed degenerative joint disease, chondromalacia, and medial meniscus tear of the right knee is proximately due to his service-connected left foot melanoma and resulting left below the knee amputation.

3.  In a final rating decision issued in January 2000, the RO denied service connection for hypertension.

4.  Evidence added to the record since the final January 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a bilateral eye disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for degenerative joint disease, chondromalacia, and medial meniscus tear of the right knee have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The January 2000 rating decision that denied service connection for hypertension is final.  38 U.S.C.A § 7105(c) (West 2000) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2016)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On the record at his May 10, 2017, Board hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of entitlement to service connection for a bilateral eye disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration as  to such issue.  Accordingly, the Board does not have jurisdiction to review the appeal of such issue, and it is dismissed.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

In the instant case, the Veteran contends that he has a right knee disorder as a result of an altered gait due to his service-connected left foot melanoma and resulting left below the knee amputation.  In this regard, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to the right knee.  Rather, the Veteran has alleged that his service-connected disabilities caused or aggravated his right knee disorder.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

In support of such claim, the Veteran submitted various treatment records and statements from his providers.  In this regard, such reflect diagnoses of degenerative joint disease of the right knee, right patellar and medial condyle chondromalacia, and medial meniscus tear.  See treatment records dated April 2015, February 2016, March 2016, and May 2017; undated letter from J.G.  Consequently, the Board finds that the Veteran has a current diagnosis of degenerative joint disease, chondromalacia, and medial meniscus tear of the right knee.

Furthermore, in May 2017, a treatment record authored by R.G. reflects that the Veteran had chronic right knee pain that developed over the course following his amputation.  At such time, his provider indicated that the progression and development of his symptoms were most likely due to altered gait mechanics and increased stress across the right lower extremity for over compensation.  In a separate May 2017 letter, a different provider, Dr. M.M., noted that the Veteran had left foot melanoma requiring left transtibial amputation in 2013, and subsequently developed right knee osteoarthritis due to gait alterations following such amputation.  A May 2017 statement from a third provider, C.S., likewise indicates that the Veteran was diagnosed with melanoma in 1998 that required resection of part of his left foot, which resulted in an unequal distribution of weight that substantially altered his ambulatory mechanics, accounting for his change in ambulatory and function status of his right knee since his operation.  A June 2017 statement from, J.C., who performs physical therapy for the Veteran, reflects that, due to an altered gait pattern and impaired ability to bear weight through the left leg, the Veteran developed right knee osteoarthritis. 

Based on the foregoing, the Board resolves all doubt in favor of the Veteran and finds that his diagnosed degenerative joint disease, chondromalacia, and medial meniscus tear of the right knee is proximately due to his service-connected left foot melanoma and resulting left below the knee amputation.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As such, service connection for such disorder is warranted.

III.  Application to Reopen a Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his original claim of entitlement to service connection for hypertension in September 1998, stating that it "manifest[ed] in service or within 1 year of discharge."  In a January 2000 rating decision, the RO considered the Veteran's service treatment records from April 1997 to September 1997, post-service treatment records from Walter Reed Army Medical Center from April 1998 to August 1999, and VA treatment records from July 1995 to September 1998.  The RO denied the Veteran's claim for service connection for hypertension because the evidence failed to establish any relationship between hypertension and any disease or injury during service.  Additionally, no diagnosis of hypertension was of record.

In January 2000, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for hypertension was received until January 2008, when VA received his application to reopen the claim.  Furthermore, no new and material evidence was received within a year of the issuance of such rating decision.  Specifically, while laboratory results were received in June 2000 and August 2000, such were negative for any complaints, findings, or treatment referable to hypertension.  Also, while additional service department records were received, to include in January 2003, December 2007, January 2008, and February 2009, and include service treatment records from the Veteran's prior two periods of active duty, such are duplicative of those previously considered, were not in existence at the time of the January 2000 rating decision, or are irrelevant to the Veteran's claim for service connection for hypertension.  Therefore, the January 2000 rating decision is final.  38 U.S.C.A 
§ 7105(c) (West 2000) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2016)].

In addition to such service department records, evidence received since the January 2000 rating decision includes Walter Reed medical records from October 2007 to December 2009, VA treatment records from February 2008 through December 2011, and the Veteran's May 2017 hearing testimony.  These records include multiple diagnoses of hypertension, the Veteran's testimony that he has been prescribed medication for hypertension from his time in service to the present, and his allegation that his hypertension may be due to exposure to herbicide agents in Vietnam and/or secondary to his service-connected diabetes mellitus and/or PTSD.

The Board finds that the evidence added to the record since the final January 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.  In this regard, the Veteran did not have a diagnosis of hypertension at the time of the January 2000 denial, and his theories of direct and secondary service connection are sufficient to trigger the Secretary's duty to assist by providing a medical opinion.  Shade, supra.  Consequently, new and material evidence has been received in order to reopen the claim of entitlement to service connection for hypertension.


ORDER

The appeal of the issue of entitlement to service connection for a bilateral eye disorder is dismissed.

Service connection for degenerative joint disease, chondromalacia, and medial meniscus tear of the right knee is granted.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to his claim for service connection for bilateral hearing loss, at his May 2017 Board hearing, the Veteran contended that such is a symptom of damage to the nerves of his ear caused by his service-connected diabetes mellitus.  (pp. 11, 28, 31.)  He also testified that he was exposed to a lot of loud noise during service, including mortars and rockets in Vietnam, and in an ammunition dump when there were explosions.  (pp. 28-29.)  He stated that he was first told that he had problems with hearing in the 1990s.  (p. 30.)  To date, the Veteran has not been afforded a VA examination for hearing loss.  In light of his testimony and the audiograms of record-including in August 1982, July 1985, October 2007, November 2007, December 2007, March 2008, and June 2015-remand is required in order to ascertain whether his claimed right ear hearing loss and his diagnosed left ear sensorineural hearing loss are related to his noise exposure in service, and/or whether they were caused or aggravated by his service-connected diabetes mellitus.

With respect to service connection for a left knee disorder, the Veteran testified at his May 2017 Board hearing that his knee problems are due to a left foot injury in service, and as a result of his altered gait secondary to his service-connected left foot melanoma and resulting left below the knee amputation.  (pp. 4-8, 33.)  To date, the Veteran has not been afforded a VA examination, which is warranted as a result of his diagnosis of tricompartmental osteoarthritis of the left knee, his documented foot injury in service in August 1997, and his service-connected left foot melanoma and resulting left below the knee amputation.

With respect to service connection for a bilateral foot disorder, the Veteran testified at his May 2017 Board hearing that his foot problems were caused by an injury sustained from dropping a weight on his left foot, and by the removal of skin and muscle from the bottom of his foot as a result of his service-connected left foot melanoma and resulting left below the knee amputation. (pp. 5-8.)  He further testified that Dr. Forsberg opined that his bilateral foot problems are secondary to his melanoma, amputation, and altered gait.  (pp. 5, 33.)  Although the Veteran was afforded a VA examination of his feet in August 2014, a new examination is warranted because that examiner did not provide a nexus opinion.  A new VA examination is further warranted as a result of his diagnosis of osteoarthritic degenerative change of both first metatarsal phalangeal joints (prior to his left foot amputation), his documented foot injury in service in August 1997, and his service-connected left foot melanoma and resulting left below the knee amputation.  Significantly, the August 2014 VA examiner observed that the Veteran's left foot has been amputated due to his melanoma.

With respect to service connection for foot fungus, to include dermatophytosis nail onychomycosis, the Veteran testified at his May 2017 Board hearing that he was diagnosed with tinea cruris and a fungal nail infection in service.  (pp. 3-4, 9.)  He further testified that his bilateral foot and nail fungus began in service and has continued to the present in his right foot, and continued in his left foot until it was amputated.  (pp. 9-11, 32.)  To date, the Veteran has not been afforded a VA examination, which is warranted as a result of his diagnosis of multiple fungal infections, and his documented tinea cruris and onychomycosis in service.

With respect to service connection for hypertension, the Veteran testified at his May 2017 Board hearing that he was first diagnosed with hypertension in 1997 or 1998, and has been prescribed medication for hypertension from his time in service to the present.  (pp. 24-27.)  He further testified that his hypertension may be due to exposure to herbicide agents in Vietnam, and/or secondary to his service-connected diabetes mellitus and/or PTSD.  (pp. 11-12, 27, 39.)  To date, the Veteran has not been afforded a VA examination, which is warranted as a result of his diagnosis of hypertension, and his presumed exposure to herbicide agents during his confirmed service in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

With respect to service connection for hepatitis C, the Veteran testified at his May 2017 Board hearing that it is due to exposure to "a lot of blood [from] people being medevac'd" in Vietnam.  (p. 12.)  He testified that he had personal contact with the blood of other people without protective equipment while performing first aid in Vietnam.  (p. 14.)  The Veteran further testified that during his service in Vietnam he also had sexual risk factors for hepatitis C.  (pp. 12-13.)  He stated that he was first diagnosed with hepatitis C in the early 2000s, by VA, and denied any post-service blood or needle exposure, except for blood transfusions after 1998.  (pp. 19-22.)  He further stated that, while his hepatitis C has been fully treated, he did have it during the appeal period.  (p. 22.)  To date, the Veteran has not been afforded a VA examination, which is warranted as a result of his diagnosis of hepatitis C during the pendency of the claim, and his testimony regarding risk factors during his service in Vietnam.

On remand, the AOJ should obtain updated records identified by the Veteran, to include from the VA Medical Center (VAMC) in Baltimore, Maryland, and from Walter Reed National Medical Center in Bethesda, Maryland.  (pp. 17-18.).

Finally, with regard to his claims for service connection for bilateral hearing loss, a left knee disorder, a bilateral foot disorder, and hypertension, the Veteran has not been provided with notice as to the information and evidence necessary to substantiate a claim of entitlement to service connection as secondary to a service-connected disability.  Such should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for bilateral hearing loss, a left knee disorder, a bilateral foot disorder, and hypertension as secondary to a service-connected disability.  

2.  Obtain VA treatment records from the VAMC in Baltimore, Maryland, dated 1998 to the present, and military treatment records from Walter Reed National Medical Center in Bethesda, Maryland, dated 2008 to the present.  All reasonable attempts should be made to obtain such records.   If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his bilateral hearing loss. The electronic record, including a copy of this Remand, must be made available to the examiner for review.  The examiner should identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores. Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should review the record as it pertains to the Veteran's claimed hearing loss, to include the Veteran's service treatment records, Walter Reed National Medical Center treatment records (including audiograms), and testimony offered at the May 2017 Board hearing.  This evidence includes the following:

* August 1982 audiogram from Walter Reed with a diagnosis of sensory hearing loss
* July 1985 service audiogram
* October 2007 service Report of Medical History, with a finding of "Decreased hearing in left ear following many years of exposure to explosives during military deployments."
* October 2007 Walter Reed diagnosis of hearing loss
* October 2007 service audiograms
* November 2007 Walter Reed audiogram, with diagnosis of sensory hearing loss
* December 2007 Walter Reed complaint of unilateral sensorineural hearing loss on the left, with a diagnosis of no evidence of internal auditory canal abnormality; and moderate small vessel ischemic white matter disease
* December 2007 service audiogram
* March 2008 Walter Reed diagnosis of sensorineural hearing loss, asymmetrical
* March 2008 service record reporting a "h/o of mild to severe sensorineural hearing loss (1-8 kHz) was documented in a hearing evaluation on 2 NOV 2007. Pt has had h/o documented hearing loss since service in Vietnam when he worked with field artillery."
* March 2008 Walter Reed diagnosis of sensorineural hearing loss
* May 2008 Walter Reed diagnosis of asymmetrical sensorineural hearing loss
* August 2008 Walter Reed diagnosis of left ear sensorineural hearing loss
* June 2015 Walter Reed audiogram
* May 2017 Veteran's hearing testimony that his hearing loss is a symptom of damage to the nerves of his ear caused by his service-connected diabetes mellitus; and that he was exposed to a lot of loud noise during service, including mortars and rockets in Vietnam, and service in an ammunition dump when there were explosions

Following review of the record, the examiner should address the following inquiries for each ear in which VA-recognized hearing loss (in accordance with 38 C.F.R. § 3.385) is found:

(A) Is it at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's hearing loss had its onset in service, or is otherwise related to any incident of any period of active duty (June 1966 to April 1969, August 1973 to January 1974, and January 1997 to January 1998), to include his acknowledged in-service noise exposure as a result of mortars and rockets in Vietnam, and his service in an ammunition dump when there were explosions?

(B)  Is it at least as likely as not that the Veteran's hearing loss manifested within one year of his service discharge in April 1969, i.e., by April 1970?  If so, please describe the manifestations.

(C)  Is it at least as likely as not that the Veteran's hearing loss manifested within one year of his service discharge in January 1974, i.e., by January 1975?  If so, please describe the manifestations.

(D) Is it at least as likely as not that the Veteran's hearing loss manifested within one year of his service discharge in January 1998, i.e., by January 1999?  If so, please describe the manifestations.

(E)  Is it at least as likely as not that the Veteran's hearing loss was caused by his service-connected diabetes mellitus, including via damage to the nerve(s) of the ear? 

(F)  Is it at least as likely as not that the Veteran's hearing loss was aggravated by his service-connected diabetes mellitus, including via damage to the nerve(s) of the ear?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

All opinions expressed by the examiner should be accompanied by a complete rationale.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his left knee disorder. The electronic record, including a copy of this Remand, must be made available to the examiner for review.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should review the record as it pertains to the Veteran's left knee disorder, to include the Veteran's service treatment records, Walter Reed National Medical Center treatment records, and testimony offered at the May 2017 Board hearing.  This evidence includes the following:

* August 1997 left foot injury incurred while lifting free weights in service at Tomkins Barracks, Germany
* October 2007 service Report of Medical History documenting that after surgery "to take out melanoma, now having pain in...knees."
* May 2014 Walter Reed diagnosis of left knee mild degenerative narrowing of the medial joint space with small marginal osteophyte formation
* April 2015 Walter Reed diagnosis of mild tricompartmental osteoarthritis, both knees
* May 2017 Veteran's hearing testimony that his knee problems are due to a left foot injury in service, and to his altered gait secondary to his service-connected left below-the-knee amputation associated with left foot melanoma.

Following review of the record, the examiner should address the following inquiries for the left knee in which a disability existed during the pendency of the claim (i.e., on or after January 2008):

(A) Is it at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's left knee disorder had its onset in service, or is otherwise related to any incident of any period of active duty (June 1966 to April 1969, August 1973 to January 1974, and January 1997 to January 1998), to include altered gait as a result of his August 1997 left foot injury while lifting free weights?

(B)  Is it at least as likely as not that the Veteran's left knee osteoarthritis manifested within one year of his service discharge in April 1969, i.e., by April 1970?  If so, please describe the manifestations.

(C)  Is it at least as likely as not that the Veteran's left knee osteoarthritis manifested within one year of his service discharge in January 1974, i.e., by January 1975?  If so, please describe the manifestations.

(D) Is it at least as likely as not that the Veteran's left knee osteoarthritis manifested within one year of his service discharge in January 1998, i.e., by January 1999?  If so, please describe the manifestations.

(E) Is it at least as likely as not that the Veteran's left knee disorder was caused by his service-connected left foot melanoma and resulting left below the knee amputation?

(F)  Is it at least as likely as not that the Veteran's left knee disorder was aggravated by his service-connected left foot melanoma and resulting left below the knee amputation?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

All opinions expressed by the examiner should be accompanied by a complete rationale.

5.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his bilateral foot disorder. The electronic record, including a copy of this Remand, must be made available to the examiner for review.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should review the record as it pertains to the Veteran's claimed bilateral foot disorder, to include the Veteran's service treatment records, Walter Reed National Medical Center treatment records, VA examination reports, and testimony offered at the May 2017 Board hearing.  This evidence includes the following:

* August 1997 service record showing a left foot injury while lifting free weights at Tomkins Barracks, Germany
* April 1998 service record documenting the accident wherein the Veteran dropped a free weight on his left great toe while lifting weights, and determining that a temporary disability may result
* January 1999 VA feet examination, diagnosing melanoma and pes planus
* March 2007 Walter Reed diagnosis of mild osteoarthritic degenerative change of both first metatarsal phalangeal joints
* May 2007 Walter Reed diagnosis of soft tissue foot pain and metatarsalgia
* October 2007 service Report of Medical History documenting that after surgery "to take out melanoma, now having pain in left foot...and right foot," and a "Fractured foot approximately 10 years ago."
* October 2007 service finding of left foot pain status post melanoma resection
* October 2007 Walter Reed diagnosis of metatarsalgia
* November 2007 Medical Evaluation Board finding that the Veteran "had wide local resection of a malignant tumor.  This has resulted in soft tissue deficiency with resultant symptoms which require him to limit his activities.  He is unable to perform a ruck march, do rushes or stand for prolonged periods."
* January 2008 service record finding that the Veteran has a "h/o [history of] of s/p [status post] left plantar surface of foot malignant melanoma excision in 1998. [The Veteran is] found to have continued pain and trouble walking in [his] left foot."
* December 2009 Walter Reed diagnosis of mild pes planus and hallux valgus associated with mild great toe metatarsophalangeal (MTP) osteoarthritis
* August 2014 VA feet examination, finding that "The Veteran does not have a left foot anymore.  The Veteran had a left BKA [below knee amputation] done in Jan. 2013 for recurrent malignant melanoma."
* December 2014 Walter Reed diagnosis of osteoarthrosis at the first metatarsophalangeal joint, mild degenerative change of the tarsal bones
* May 2017 Veteran's hearing testimony that his foot problems were caused by an injury sustained from dropping a weight on his left foot, and by the removal of skin and muscle from the bottom of his foot as a result of his service-connected metastasis cancer to lymphatic system to include acral lentiginous melanoma associated with left foot melanoma with residual scarring

Following review of the record, the examiner should address the following inquiries for each foot in which a disability existed during the pendency of the claim (i.e., on or after January 2008):

(A) Is it at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's claimed bilateral foot disorder had its onset in service, or is otherwise related to any incident of any period of active duty (June 1966 to April 1969, August 1973 to January 1974, and January 1997 to January 1998), to include his August 1997 left foot injury while lifting free weights?

(B)  Is it at least as likely as not that the Veteran's osteoarthritic degenerative change of both first metatarsal phalangeal joints manifested within one year of his service discharge in April 1969, i.e., by April 1970?  If so, please describe the manifestations.

(C)  Is it at least as likely as not that the Veteran's osteoarthritic degenerative change of both first metatarsal phalangeal joints manifested within one year of his service discharge in January 1974, i.e., by January 1975?  If so, please describe the manifestations.

(D) Is it at least as likely as not that the Veteran's osteoarthritic degenerative change of both first metatarsal phalangeal joints manifested within one year of his service discharge in January 1998, i.e., by January 1999?  If so, please describe the manifestations.

(E) Is it at least as likely as not that the Veteran's claimed bilateral foot disorder was caused by his service-connected left foot melanoma and resulting left below the knee amputation?

(F)  Is it at least as likely as not that the Veteran's claimed bilateral foot disorder was aggravated by his service-connected left foot melanoma and resulting left below the knee amputation?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

All opinions expressed by the examiner should be accompanied by a complete rationale.

6.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his foot fungus. The electronic record, including a copy of this Remand, must be made available to the examiner for review.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should review the record as it pertains to the Veteran's fungal disorder(s), to include the Veteran's service treatment records, Walter Reed National Medical Center treatment records, and testimony offered at the May 2017 Board hearing.  This evidence includes the following:

* July 1979 service diagnosis of fungal dermatitis
* April 1997 service diagnosis of tinea cruris
* July 1997 service diagnosis of onychomycosis
* March 1998 service diagnosis of onychomycosis
* October 2007 service diagnosis of tinea pedis and onychomycosis
* October 2007 Walter Reed diagnosis of dermatophytosis tinea pedis, dermatophytosis nails onychomycosis
* May 2017 Veteran's hearing testimony that his bilateral foot and nail fungus began in service and has continued to the present in his right foot, and continued in his left foot until it was amputated

Following review of the record, for each of the Veteran's diagnosed fungal disorders the examiner should state whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the fungal disorder had its onset in service, or is otherwise related to any incident of any period of active duty (June 1966 to April 1969, August 1973 to January 1974, and January 1997 to January 1998).

All opinions expressed by the examiner should be accompanied by a complete rationale.

7.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his hypertension. The electronic record, including a copy of this Remand, must be made available to the examiner for review.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should review the record as it pertains to the Veteran's hypertension, to include the Veteran's service treatment records, Walter Reed National Medical Center treatment records, VA treatment records, and testimony offered at the May 2017 Board hearing.  This evidence includes the following:

* Blood pressure readings in service treatment records
* October 2007 service diagnosis of hypertension
* October 2007 Walter Reed diagnosis of systemic hypertension
* January 2008 Walter Reed diagnosis of systemic hypertension
* February 2008 VA diagnosis of hypertension
* December 2009 Walter Reed diagnosis of systemic hypertension
* December 2011 VA diagnosis of hypertension
* May 2017 Veteran's hearing testimony that he was first diagnosed with hypertension in 1997 or 1998, and has been prescribed medication for hypertension from his time in service to the present; and his testimony that his hypertension may be due to exposure to herbicide agents in Vietnam, and/or secondary to his service-connected diabetes mellitus and/or PTSD.

Following review of the record, the examiner should address the following inquiries for hypertension in which a disability existed during the pendency of the claim (i.e., on or after January 2008):

(A) Is it at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's hypertension had its onset in service, or is otherwise related to any incident of any period of active duty (June 1966 to April 1969, August 1973 to January 1974, and January 1997 to January 1998), to include his presumed exposure to herbicide agents in Vietnam?  See NAS Update 2006-2012.

(B)  Is it at least as likely as not that the Veteran's hypertension manifested within one year of his service discharge in April 1969, i.e., by April 1970?  If so, please describe the manifestations.

(C)  Is it at least as likely as not that the Veteran's hypertension manifested within one year of his service discharge in January 1974, i.e., by January 1975?  If so, please describe the manifestations.

(D) Is it at least as likely as not that the Veteran's hypertension manifested within one year of his service discharge in January 1998, i.e., by January 1999?  If so, please describe the manifestations.

(E) Is it at least as likely as not that the Veteran's hypertension was caused by his service-connected diabetes mellitus and/or PTSD?

(F)  Is it at least as likely as not that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus and/or PTSD?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

All opinions expressed by the examiner should be accompanied by a complete rationale.

8.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his hepatitis C. The electronic record, including a copy of this Remand, must be made available to the examiner for review.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner should review the record as it pertains to the Veteran's hepatitis C, to include the Veteran's service treatment records, Walter Reed National Medical Center treatment records, VA treatment records, and testimony offered at the May 2017 Board hearing.  This evidence includes the following:

* October 2007 service diagnosis of hepatitis C
* October 2007 Walter Reed diagnosis of chronic hepatitis C
* December 2007 Walter Reed diagnosis of hepatitis C
* January 2008 Walter Reed diagnosis of hepatitis C
* February 2008 VA diagnosis of hepatitis C
* May 2008 Walter Reed diagnosis of hepatitis C
* June 2008 Walter Reed diagnosis of chronic hepatitis C
* December 2009 Walter Reed diagnosis of hepatitis C
* March 2010 Walter Reed diagnosis of hepatitis C
* April 2010 Walter Reed diagnosis of hepatitis C
* July 2010 Walter Reed diagnosis of hepatitis C
* January 2011 Walter Reed diagnosis of hepatitis C
* December 2011 VA diagnosis of hepatitis C
* May 2017 Veteran's hearing testimony that his hepatitis C is due to exposure to "a lot of blood [from] people being medevac'd" in Vietnam, and that he had personal contact with the blood of other people without protective equipment while performing first aid in Vietnam.  The Veteran further testified that during his service in Vietnam he also had sexual risk factors for hepatitis C.  The Veteran denied any post-service blood or needle exposure, except for blood transfusions after 1998.  He further stated that while his hepatitis C has been fully treated, he did have it during the appeal period.

Following review of the record, the examiner should state whether it is at least as likely as not (e.g., a 50 percent probability or greater) that hepatitis C, even if since resolved, had its onset in service, or is otherwise related to any incident of any period of active duty (June 1966 to April 1969, August 1973 to January 1974, and January 1997 to January 1998), including from exposure to blood during the performance of first aid in Vietnam, and from exposure to sexual risk factors in Vietnam.

All opinions expressed by the examiner should be accompanied by a complete rationale.

9.  After completing the above actions, to include any other development as may be indicated by any response
received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be
readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative
should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


